Title: To Thomas Jefferson from James Fenner, 1 May 1808
From: Fenner, James
To: Jefferson, Thomas


                  
                     Sir—
                     Providence May 1st 1808.
                  
                  I beg leave to introduce to your Excellency Jonathan Russell Eq, a Gentleman of talents and respectability, of this Town—He is journeying to the Southward and may visit the City of Washington before his return—Any civilities which the convenience of your Excellency may permit you to extend to him during his stay in the City, will be gratifying to your freinds in this quarter, and to no one more than to
                  Your friend & Obt Servt
                  
                     Js. Fenner
                     
                  
               